                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


DANIEL WINE,
  Plaintiff,

    v.                                                  No. 3:18-cv-967 (VAB)

SCOTT SEMPLE, ET AL.,
   Defendants.




                                  INITIAL REVIEW ORDER

         Daniel Wine (“Plaintiff”), pro se, currently incarcerated at MacDougall Walker

Correctional Institution (“MacDougall Walker”) in Suffield, Connecticut, filed a civil Complaint

under 42 U.S.C. § 1983, Compl., ECF no. 1, against Commissioner of the Department of

Correction (“DOC”) Scott Semple and MWCI Warden William Mulligan for violating his Fourth

and Fourteenth Amendment rights. Compl. Mr. Wine seeks damages against both Defendants in

their individual and official capacities. Id; Mot. to Am. Compl., ECF No. 11. On June 22, 2018,

Magistrate Judge William I. Garfinkel granted Mr. Wine’s motion to proceed in forma pauperis.

See Order Granting Mot. for Leave to Proceed In Forma Pauperis, ECF No. 9. On September 14,

2018, Mr. Wine filed a motion for preliminary injunctive relief against Warden Mulligan. Mot.

for Prelim. Inj. Relief, ECF No. 10. Mr. Wine requested a status update on that motion on

October 15, 2018. Letter motion re: Mot. for Prelim. Injunct., ECF No. 12.

         For the following reasons, the Complaint is DISMISSED without prejudice subject to

amendment. The motion for leave to amend the complaint is DENIED AS MOOT. The motion

for preliminary injunctive relief is DENIED. The Court advises the Plaintiff that if he fails to file
an amended complaint in accordance with the instructions in this Order, within thirty (30) days

of the date of this Order, the case will be dismissed with prejudice.

    I. FACTUAL ALLEGATIONS

        On April 24, 2017, Warden Mulligan wrote and distributed a written memorandum to all

MacDougall Walkerstaff and inmates stating “that, effective immediately, when staff are

delivering incoming legal mail they shall retain the envelope/envelopes. (The inmate does not get

to keep the envelope/envelopes.)” Compl. ¶ 7; Pl.’s Ex. A (ECF No. 1) at 6. The memo also

provided that photocopies of the incoming envelope can be made should an inmate need the

return the address. Pl.’s Ex. A. During one of Warden Mulligan’s facility tours, Mr. Wine asked

him about the new policy, specifically how the policy could be legal if “the enclosure is [the]

private property of the person [to whom] it is addressed.” Compl. ¶ 9. Mr. Wine also contended

that the policy did not comply with DOC Administrative Directive 10.7. Id. at ¶ 10. According to

Mr. Wine, Warden Mulligan responded that it was his policy and that there were no exceptions.

Id. at ¶ 11. The new policy could permit correction officers to take inmate legal documents

during cell searches because the documents are no longer kept in envelopes marked “privileged”

or “confidential.” Id. at ¶ 13.

        On January 19, 2018, Mr. Wine wrote to the Admitting and Processing (“A&P”) room

asking for a box in which to store his legal documents, but the request was denied. Compl. ¶ 14.

He followed up with a letter to Deputy Warden Roach, asking for boxes to store his legal

paperwork because Warden Mulligan’s new policy prevents him from organizing all of it. Id. at ¶

15; Pl.’s Ex. D, ECF No. 1, at 17. Mr. Wine also submitted an informal inmate request and

administrative grievances regarding the matter and spoke with an attorney in the Inmate Legal


                                                 2
Aid Program (“ILAP”). Compl. ¶¶ 17-19. The ILAP attorney informed Mr. Wine that

Commissioner Semple had assured her that all inmates would “receive[] new replacement

enclosures.” Id. at ¶ 21. Thereafter, Mr. Wine asked for a replacement “enclosure” from his unit

counselor but was told that it was not facility policy to provide such items. Id. at ¶ 22.

    I. STANDARD OF REVIEW

        A court must review prisoner civil complaints and dismiss any portion of the complaint

that is frivolous or malicious, that fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A.

Although detailed allegations are not required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the grounds upon which they are based and to

demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56, 127 S. Ct. 1955,

1965, 167 L. Ed. 2d 929 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). A plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. It is well-

established, however, that pro se complaints “must be construed liberally and interpreted to raise

the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir.

2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude

for pro se litigants).

    II. DISCUSSION

        Mr. Wine claims that the mail policy, instituted by Warden Mulligan and permitted by

Commissioner Semple, and the denial of boxes or “enclosures” for his legal papers violate his


                                                   3
rights under the Fourth and Fourteenth Amendments to the United States Constitution. He has

failed to state a plausible claim, however, under either constitutional amendment.

       A.      Fourth Amendment Search

       Mr. Wine has alleged a violation of his Fourth Amendment rights against unreasonable

search and seizure. The Court finds that Mr. Wine has failed to state a sufficient Fourth

Amendment claim upon which relief may be granted.

       The Fourth Amendment protects against unreasonable searches and seizures. Katz v.

United States, 389 U.S. 347, 353, 88 S. Ct. 507, 512, 19 L. Ed. 2d 576 (1967). The Fourth

Amendment governs when the person has an actual or subjective expectation of privacy and that

expectation is one that society recognizes as reasonable. Id. at 361. If those conditions are

satisfied, the Court must determine whether the search or seizure at issue was reasonable. Id.

       It is well-established that prisoners have limited, if any, reasonable expectations of

privacy because of their confinement status. See Hudson v. Palmer, 468 U.S. 517, 524-30, 104 S.

Ct. 3194, 3199 et seq., 82 L. Ed. 2d 393 (1984) (loss of privacy is an inherent incidence of

confinement); United States v. Roy, 734 F.2d 108, 111 (2d Cir. 1984) (legitimate privacy

expectations “severely curtailed” during incarceration). Courts in the Second Circuit have

routinely held that an inmate’s limited expectation of privacy in his or her prison correspondence

must yield to the legitimate penological interests of the prison facility. See Dillhunt v. Theriault,

No. 9:07-cv-0412 (GTS/DEP), 2009 WL 4985477, *10 (N.D.N.Y. Dec. 15, 2009). “[T]he

interception of a defendant’s prison correspondence does not violate that individual’s . . . Fourth

Amendment right[] if prison officials had ‘good’ or ‘reasonable’ cause to inspect the mail.”

United States v. Felipe, 148 F.3d 101, 108 (2d Cir. 1998); see also United States v. Workman, 80


                                                  4
F.3d 688, 699 (2d Cir. 1996); Correa v. McLeod, No. 3:17-cv-1059 (VLB), 2017 WL 2962884,

*2 (D. Conn. Jul. 11, 2017). In determining whether a restriction on prison correspondence is

reasonable, the Court must consider:

       (1) whether there is a rational connection between the restriction and the
       legitimate governmental interest used to justify it; (2) whether alternative avenues
       of exercising the right remain open to the inmate; (3) whether accommodation of
       the right will have an adverse impact on guards, other inmates, and prison
       resources generally; and (4) whether obvious, easy alternatives to the restriction
       exist.

Dillhunt, 2009 WL 4985477, *10 (quoting Purnell v. Lord, 952 F.2d 679, 683 (2d Cir. 1992).

       “[T]here is no question that prison officials may open incoming mail to ensure that no

contraband is contained in the correspondence.” Word v. Croce, 169 F. Supp.2d 219, 228

(S.D.N.Y. 2001) (quoting Webster v. Mann, 917 F. Supp. 185, 187 (W.D.N.Y. 1996)); see also

Savage v. Snow, 575 F. Supp. 828, 836 (S.D.N.Y. 1983) (prison officials did not violate inmate’s

Fourth Amendment protection by inspecting or perusing mail). Inmates, however, have a greater

expectation of privacy in legal correspondence. See Word, 169 F. Supp.2d at 228. Thus, courts in

this Circuit have permitted inspection of an inmate’s legal mail, but only when the inmate is

present during inspection. Id.

       In this case, Mr. Wine’s allegations fall short of a plausible Fourth Amendment claim.

Mr. Wine challenges a policy that does not give DOC employees any additional authority to

search or inspect inmate correspondence; it only prevents inmates from keeping the envelopes

that contained their correspondence. Although Mr. Wine alleges that the new policy facilitates “a

practice of [correction officers] taking legal documents during cell searches,” this allegation is

conclusory rather than factual. Mr. Wine has not alleged that Defendants are confiscating and/or

reading his legal mail. In enacting the policy, moreover, Defendants have provided inmates with

                                                  5
a reasonable alternative––Defendants may photocopy envelopes in the event that inmates require

return addresses. Pl.’s Ex. A. Because Mr. Wine alleges neither an expansion of correction

officers’ search powers nor an unlawful search of his mail, the Court concludes that Mr. Wine

has failed to state a claim that he was subjected to an unreasonable search or seizure of his

property.

       B.      Fourteenth Amendment Due Process

       Mr. Wine also challenges the envelope policy and the denial of boxes and “enclosures”

for his legal paperwork as a violation of due process under the Fourteenth Amendment. Although

not clearly stated, Mr. Wine appears to claim that Defendants’ actions are interfering with his

constitutional right to access the courts. The Court finds that Mr. Wine has failed to state a

Fourteenth Amendment claim upon which relief may be granted.

       “Prisoners have a constitutional right of access to the courts that may not be unreasonably

obstructed by the actions of prison officials.” Baker v. Weir, No. 16 Civ. 1066 (JAM), 2016 WL

7441064, *2 (D. Conn. Dec. 27, 2016) (citing Washington v. James, 782 F.2d 1134, 1138 (2d

Cir. 1986)). The prisoner’s right of access to the courts is rooted in the constitutional guarantees

of equal protection and due process. Avent v. New York, 157 F. App’x 375, *1 (2d Cir. 2005).

“[T]o state a claim for denial of access to the courts, a [prisoner] must demonstrate that he

suffered an actual injury . . . that is, he must allege that [officials’] conduct deprived him of an

opportunity to press some nonfrivolous, arguable cause of action in court.” Baker, 2016 WL

7441064, *2. “[The prisoner] must allege not only that the [official’s] alleged conduct was

deliberate and malicious, but also that the [official’s] actions resulted in actual injury to the

[prisoner] such as the dismissal of an otherwise meritorious legal claim.” Davis v. Goord, 320


                                                   6
F.3d 346, 351 (2d Cir. 2003) (quoting Cancel v. Goord, No. 00 Civ. 2042 (LMM), 2001 WL

303713, at *4 (S.D.N.Y. Mar. 29, 2001)). “[T]he injury requirement is not satisfied by just any

type of frustrated legal claim.” Lewis v. Casey, 518 U.S. 343, 354, 116 S. Ct. 2174, 2181, 135 L.

Ed. 2d 606 (1996). The underlying claim must involve a challenge to the conviction for which

the prisoner was incarcerated, an action under 42 U.S.C. § 1983, or some other form of challenge

to the prisoner’s sentence or conditions of confinement. See id. at 354-55.

        “[I]nterference with legal documents, particularly with legal mail containing attorney-

client communications, ‘implicates a prison inmate’s right to access to the courts . . . as

guaranteed by the . . . Fourteenth Amendment[].’” Abascal v. Fleckenstein, No. 06-cv-349S

(WMS), 2012 WL 638977, *4 (W.D.N.Y. Feb. 27, 2012) (quoting Davis, 320 F.3d at 351); see

also Washington, 782 F.2d at 1138-39 (plaintiff’s allegation that correction officer opened mail

without permission reasonably interpreted as allegation of intentional interference with right of

access to court). The mere possibility of interference with legal documents, however, is

insufficient to state a claim for relief.

        Mr. Wine has not alleged that the new envelope policy or the denial of boxes or

“enclosures” for his legal paperwork has caused him actual injury. He has not alleged that the

new policy led to the dismissal of an otherwise meritorious legal claim. See Gardner v. Rivera,

535 F. Supp.2d 430, 432 (S.D.N.Y. 2008) (allegation that legal mail was opened or temporarily

withheld from inmate insufficient to show denial of right to access courts under Fourteenth

Amendment). Without any showing of actual injury, Mr. Wine cannot state a plausible

Fourteenth Amendment claim. The Court therefore concludes that Mr. Wine has not sufficiently

pled a violation of his right to due process under the Fourteenth Amendment.


                                                  7
       C.      Leave to Amend to Name Defendants in Their Official Capacities

       On October 2, 2018, Mr. Wine moved to amend or correct his Complaint to name

Defendants in their official capacities. Construing this request liberally and interpreting it to raise

the strongest arguments it suggests, Sykes, 723 F.3d at 403, the Court finds that Mr. Wine is

alleging that a DOC custom or policy, enacted by Defendants, violated his constitutional rights

under §1983 of the Civil Rights Act. 42 U.S.C. §1983. The Court finds Mr. Wine’s Motion to

Amend moot, as Mr. Wine has failed to allege any plausible constitutional violations.

       Section 1983 of the Civil Rights Act of 1871 provides an avenue of redress for “any

citizen of the United States or other person within the jurisdiction” deprived of Constitutional or

statutory rights by a person acting “under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory…” 42 U.S.C. §1983. To prevail on a §1983 claim, a plaintiff

must establish that either: (1) an individual defendant, acting under color of a statute, etc., was

personally involved in the violation of his or her rights, Warren v. Pataki, 823 F.3d 125, 136 (2d

Cir. 2016) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). See also, Monell v.

Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018, 2021, 56 L. Ed. 2d 611 (1978).

Muzio v. Incorporated Village of Bayville, 2006 WL 39063, at * 4 (E.D.N.Y. January 3, 2006)

(that a complaint that does not allege personal involvement by a human defendant is fatally

facially defective) (citing Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 886 (2d Cir. 1987) (internal

quotations and citations omitted)), or (2) a government institution had a custom or policy,

enacted by an agent of the institution, that deprived the plaintiff of his or her rights. Monell, 436

U.S. at 659, 690 (“Our analysis of the legislative history of the Civil Rights Act of 1871 compels

the conclusion that Congress did intend municipalities and other local government units to be


                                                  8
included among those persons to whom § 1983 applies . . . . On the other hand . . . . a

municipality cannot be held liable solely because it employs a tortfeasor—or, in other words, a

municipality cannot be held liable under § 1983 on a respondeat superior theory.”)

       For institutional defendants, an “isolated instance of unlawful conduct by local

public employees” is insufficient to establish liability. Brown v. City of New York, 306 F. Supp.

2d 473, 477 (S.D.N.Y. 2004) (citing Monell, 436 U.S. at 694). Further, institutional defendants

cannot be held liable for § 1983 deprivations under the doctrine of respondeat superior. Roe v.

City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (aff’d order granting partial summary

judgment). A plaintiff therefore is required to prove five elements: (1) actions taken under color

of law; (2) deprivation of a constitutional or statutory right; (3) causation; (4) damages; and (5)

that an official policy of the local institution caused the constitutional injury. Monell v. Dep’t of

Social Servs., 436 U.S. 658, 690–91. “The fifth element—the “official policy” element—can

only be satisfied where a plaintiff proves that a “municipal [or other local institution’s] policy of

some nature caused a constitutional tort.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir.

2008), citing Monell at 691, 98 S.Ct. 2018. Courts construe the official policy requirement to

encompass unofficial customs and practices. Still, a plaintiff must show that “a specific… policy,

practice or custom” resulted in the deprivation of his or her rights. See Brown, 306 F. Supp. 2d at

477, citing Monell, 436 U.S. at 694. In short, a plaintiff has the burden to prove that the

government institution was somehow at fault for his injury. See Oklahoma City v. Tuttle, 471

U.S. 808, 810 (1985); Monell, 436 U.S. at 690-91.

       While Mr. Wine has articulated specific DOC policies—the newly-instituted envelope

policy and DOC’s failure to provide inmates with boxes or “enclosures” for their legal mail—he


                                                  9
has failed to satisfy the remainder of the §1983 custom or policy test. To prevail under this

second prong of §1983, Mr. Wine would need to allege that his constitutional or statutory rights

had been violated, which he has not done. He also would need to draw a causal link between the

offending policy and his injuries, which he also has not done. Because the Court is dismissing

Mr. Wine’s Complaint for failing to state a plausible claim for relief under the Fourth or

Fourteenth Amendments, the Court denies as moot Mr. Wine’s motion to amend his Complaint

to name Defendants in their official capacities.

   III. MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

       In support of his motion for preliminary injunctive relief, Mr. Wine alleges that a

correctional officer, Katherine Barnes, is “using [his] copyright trade name/trademark” without

his authorization. Mot. for Prelim. Inj. Relief at 1. He also alleges that other correctional officers

threatened to place him in segregation if he attempted to contact Ms. Barnes again. Id. at 2. He

requests mandatory injunctive relief against Warden Mulligan to order the warden’s subordinates

to cease use of Plaintiff’s “copyright trade name/trademark” and therefore tampering with his

legal property. See id. at 4-5. Mr. Wine’s trademark allegations against DOC employees are

unsupported and implausible. Mr. Wine’s request for injunctive relief also appears unrelated to

his Fourth or Fourteenth Amendment allegations. Finding no credible basis in law or fact for a

preliminary injunction, the Court denies Mr. Wine’s request for injunctive relief.

   IV. CONCLUSION

       For the reasons discussed above, the Complaint is DISMISSED without prejudice.

Relatedly, Mr. Wine’s motion for leave to amend his complaint is DENIED as MOOT. If Mr.

Wine believes he can state a plausible Fourth or Fourteenth Amendment claim based on the


                                                   10
precedent discussed above, he may file an amended complaint within thirty (30) days of the date

of this Order.

       Any amended complaint must contain specific factual allegations showing how the

Defendants are violating his constitutional right to privacy. See Sec. III, A., supra (citing Felipe,

148 F.3d 101 and Word, 169 F. Supp.2d 219). As for the Fourteenth Amendment claim, the

amended complaint must allege facts showing that Mr. Wine suffered an actual, cognizable

injury as a result of the Defendants’ conduct. Failure to file an amended complaint in accordance

with these instructions within thirty (30) days of the date of this Order will result in dismissal of

the case with prejudice.

       The motion for preliminary injunctive relief is DENIED without prejudice.

       SO ORDERED at Bridgeport, Connecticut, this 18th day of October, 2018.

                                                         /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                 11
